Citation Nr: 9924070	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  96-48 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1951 to 
October 1954 and from April 1958 to October 1965.  The 
appellant is the deceased veteran's widow.

In July 1989, the Board of Veterans' Appeals (Board) denied 
service connection for the cause of the veteran's death due 
to his service connected psychiatric disability.  

This matter now comes before the Board on appeal from a July 
1995 rating action by the St. Petersburg, Florida Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
denied service connection for the cause of the veteran's 
death based on exposure to Agent Orange.  38 U.S.C.A. § 1116 
(1998).  This particular claim was before the Board in March 
1998 and was remanded to the RO for additional development.  
On return to the Board, it was determined that additional 
expert opinion was required.  A Veterans Health 
Administration opinion was sought.  That development having 
been completed and the appellant having been given an 
opportunity to respond, the claim is ready for adjudication. 

A VA Form 119 dated in May 1997 reflects that the appellant 
canceled her request for a personal hearing at the RO.

The Board notes that effective March 1, 1999, the United 
States Court of Veterans Appeals changed its name to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").



FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained.  

2. The veteran died on January [redacted], 1987; the immediate 
cause of death was listed as squamous cell carcinoma of the soft 
palate.  Chronic obstructive pulmonary disease was listed 
as the other significant condition contributing to death, 
but not related to the immediate cause.  

3. The veteran had active service in Vietnam during the 
Vietnam era. 

4. During his lifetime, the veteran was service-connected for 
schizophrenia evaluated as 100 percent disabling from 
January 1981. 

5. Squamous cell carcinoma of the soft palate was first 
clinically demonstrated many years after separation from 
service. 


CONCLUSION OF LAW

Squamous cell carcinoma of the soft palate was not caused by 
Agent Orange exposure in-service.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well-
grounded in accordance with 38 U.S.C.A. § 5107(a) (West 
1991).  Once it has been determined that a claim is well-
grounded, VA has a statutory duty to assist the appellant in 
the development of evidence pertinent to that claim.  38 
U.S.C.A. § 5107.  

At the outset, the veteran was service-connected for 
schizophrenia, schizo-affective type, chronic, and assigned a 
100 percent disability evaluation during his lifetime.  The 
veteran died on January [redacted], 1987; the immediate cause of 
death was listed as squamous cell carcinoma of the soft 
palate.  The interval between onset and death was 2 years and 
4 months.  The death certificate lists chronic obstructive 
pulmonary disease as the other significant condition 
contributing to death, but not related to the immediate 
cause.  An autopsy was not performed.  

Service connection may be granted if the evidence 
demonstrates that the current disability resulted from an 
injury or disease incurred in or aggravated coincident with 
service in the Armed Forces, to include active duty for 
training.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303(a).  The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 
3.312(a) (1998).  The service-connected disability will be 
considered as the principal (primary) cause of death when 
such disability, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b) (1998).  
A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c) (1998).

Similarly, if a veteran was exposed to a herbicide agent 
during active military, naval, or air service while in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, associated with the 2,4-D; 
2,4,5-T and its contaminant TCDD; cacodylic acid; and 
picloram, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) shall be service-connected even though 
there is no record of such disease during service.  The 
disease must manifest to a degree of 10 percent or more 
within 30 years, after the last date on which the veteran was 
exposed to a herbicide agent during active service.  38 
C.F.R. §§ 3.307(a)(6), 3.309 (1998).  A showing of an 
intercurrent injury or disease can rebut the presumption.  38 
C.F.R. § 3.307(d) (1998).

In this case, the veteran's cancer, as identified in the 
opinion expressed by Dr. Whittier in March 1996, is not one 
of the listed diseases in 38 C.F.R. § 3.309(e) (1998) for 
which there is a rebuttable presumption as having been 
incurred as a result of herbicide exposure in service.  
Service connection may, nevertheless, be granted on a direct 
basis upon the submission of competent medical evidence 
establishing a clinical relationship between the fatal 
carcinoma and an in-service event.  See Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service medical records for the active duty period of October 
1951 to October 1954 and April 1958 to May 1961 reflect that 
the mouth, nose, throat, lungs, and chest were evaluated as 
normal on enlistment, on subsequent serial re-examinations, 
and separation.  The veteran denied having or ever having had 
shortness of breath, asthma, chronic cough, or tuberculosis 
on the respective reports of medical history.  The March 1962 
physical examination for separation and re-enlistment 
reflects mild congestion, left nasal passage, not chronic, 
"NCD"; otherwise, the mouth, throat, chest, and lungs were 
evaluated as normal.  A May 1964 chest x-ray reflects that 
the lung fields were clear and there was no evidence of 
pulmonary parenchymal infiltrate or other finding that was 
consistent with those of active acute pleural or parenchymal 
disease.  The conclusions were negative chest and rib cage.  
The medical board report dated in September 1965 does not 
reveal an evaluation of the mouth, nose, throat, lungs, or 
chest.  The veteran was honorably discharged in October 1965.

An August 1966 VA examination reflects that the veteran had 
all of his teeth removed, that he had satisfactory 
replacements, that his tonsils were small and negative, that 
he had no cough or expectoration during the examination, that 
his chest moved as expected, that his breath sounds were 
normal, and that his chest was free of rales.  An August 1966 
chest x-ray reflects a normal healthy chest.  A VA hospital 
summary dated in April 1968 reflects that the veteran was 33 
years of age and that a chest x-ray revealed apical pleuritis 
of the upper lobe and emphysematous bulla of the right lobe.  

Records from Tyndall Air Force Base Hospital dated for the 
period of January 1974 to December 1977 reflect that in 
January 1974, the veteran, at age 39, had experienced 
shortness of breath for greater than a year, that he smoked 
1-1 1/2 packs of cigarettes per day, and that he had no cough.  
Pulmonary function tests performed in February 1974 bear no 
conclusions.  A February 1974 entry reflects that the veteran 
smoked one pack of cigarettes a day.  Several undated entries 
reflect that the veteran complained of shortness of breath at 
times, not associated with any particular activity.  On 
examination, the chest was clear and the nose and throat were 
evaluated as within normal limits.  The examiner concluded 
that the shortness of breath was probably anxiety related, 
rule out emphysema or other chronic obstructive pulmonary 
disease.  A May 1977 report of a VA hospitalization reflects 
a psychiatric diagnosis and notes mild chronic shortness of 
breath.  On examination of the veteran, the oropharynx was 
full, dentures upper and lower, and the chest was clear to 
auscultation without rales.  A May 1977 consultation sheet 
reflects rule out chronic obstructive pulmonary disease.  The 
pulmonary function tests revealed that the FEV/TVC showed 
moderate impairment of 61 percent.  A June 1977 medical 
record entry reflects that the veteran still experienced 
periods of shortness of breath.  A follow-up chest x-ray 
revealed no lung pathology. 

The March 1978 psychiatric VA examination reflects that the 
veteran reported experiencing shortness of breath, 
depression, feeling shaky, and being sick to his stomach.  
The examination does not reflect an evaluation of the 
respiratory system, nose, sinuses, mouth, or throat.  

A July 1987 medical statement from Dr. Head reflects that he 
treated the veteran for chronic obstructive pulmonary 
disease, that the veteran had chronic obstructive pulmonary 
disease before his retirement from the Navy, but did not 
complain about it until later.  The physician's statement 
reflects that the early symptoms of throat cancer which 
caused the veteran's death were treated by a non-medical 
person in the outpatient department starting in 1984 as 
chronic obstructive pulmonary disease until the cancer had 
metastasized.  He added that the cancer was diagnosed in 
August 1984 by Dr. Whittier. 

Testimony from the March 1988 personal hearing at the RO 
reflects that when the veteran was first treated for the 
squamous cell carcinoma of the soft palate in 1984, the 
cancer had metastasized.  The appellant related also that her 
husband had problems with congestion, pneumonia, and "stuff 
like that" when the veteran was stationed in the Great Lakes 
in the early 1960's.  She testified that her husband could 
not stop smoking because of his service connected psychiatric 
disability.  She also testified that the veteran was not 
hospitalized for his breathing problems prior to 1974 and 
that he was usually given something to help him breathe and 
something to clear it up, usually antibiotics.  

In pertinent part, medical statements from Dr. Whittier dated 
in March 1996 and April 1998 reflect that: "[a]fter review 
of available data on [the veteran] . . .it is my opinion that 
[the veteran] could have suffered cancer of the tonsil, 
pharynx, and upper respiratory tract which cost him his life 
as a result of exposure to Agent Orange while serving in the 
United States Government and . . . Vietnam."

In August 1998, the RO by letter requested that Dr. Whittier 
provide a copy of his treatment records and a specific 
statement indicating which records he relied on in reaching 
the above conclusions.  The Board notes there is no response 
in the claims folder. 

A Veterans Health Administration (VHA) opinion, dated in July 
1999, reflects that two physicians, to include a Chief of 
Hematology, reviewed the veteran's claims folder and 
pertinent medical literature.  The VHA physicians remarked 
that there were no roentgenographic, pathologic, or 
endoscopic reports to support or refute the opinion of Dr. 
Whittier.  Based on the review of the record and the 
literature, the physicians concluded that it was unlikely 
that the veteran's putative exposure to Agent Orange while 
serving in the military was the cause or major contributor to 
the development of the head and neck cancer that is stated to 
have caused his death.  In that regard, the physicians noted 
that studies focused on veterans exposed to herbicides during 
military service have consistently shown no relationship 
between exposure and the development of cancers of the head 
and neck region.  It is more likely that the veteran's 
smoking and alcohol abuse greatly increased his chances of 
acquiring head and neck cancer.  No significant contribution 
to his death could be substantiated for chronic obstructive 
lung disease.  About the role schizophrenia played, the 
physicians could not identify a relationship between that and 
his malignancy - it was highly unlikely and there is no 
evidence in the medical record. 

The Board acknowledges the appellant's testimony and 
statements, as well as the written statements provided by lay 
witnesses as regards the deceased veteran's disability prior 
to his death.  While the veteran's spouse and lay witnesses 
are competent to describe their observations and his 
symptoms, they are not competent to establish a causal 
connection between his cause of death and his military 
service.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Moray v. Brown, 5 Vet. App. 511 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Briefly, the veteran denied having chronic respiratory 
disease in-service.  The last chest x-ray of record prior to 
separation from service reflects negative chest and rib cage.  
In August 1966, a chest x-ray revealed a normal healthy 
chest.  In April 1968, he had apical pleuritis and 
emphysematous bulla.  In 1974, he experienced shortness of 
breath and reported he smoked 1-1 1/2 packs of cigarettes per 
day.  In May 1977, he exhibited mild chronic shortness of 
breath.  Moderate impairment was noted on pulmonary function 
tests.  A June 1977 record reflects shortness of breath and 
that the chest x-ray revealed no lung pathology.  
Notwithstanding the fact that Dr. Head reports that the 
veteran had chronic obstructive pulmonary disease before his 
retirement from service, the evidence of record does not bear 
this out.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 
1997); Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  Even 
though Dr. Whittier based his opinions in March 1996 and 
April 1998 on a review of the "available data on the 
veteran," he failed to provide the basis for his 
conclusions.  The Board emphasizes that the causal 
relationship need not be conclusive, but only plausible in 
light of the evidence of record to include the medical 
opinions.  Mattern v. West, 12 Vet. App. 222 (1999).  In that 
respect, the Board finds that the evidence of record when 
aggregated with the Veterans Health Administration opinion 
that included a literature review and reasons and bases does 
not reflect a direct causal link between any herbicide 
exposure while in Vietnam and the subsequent development of 
squamous cell carcinoma of the soft palate to warrant service 
connection.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

While the Board considered the doctrine of affording the 
appellant the benefit of any existing doubt with regard to 
this issue on appeal, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant resolution of these matters on that basis.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (1998).  As the 
preponderance of the evidence is against the claim of service 
connection for the cause of the veteran's death based on 
Agent Orange exposure, entitlement to service connection for 
the cause of the veteran's death is denied.


Additional Matter

While the Board has afforded empathetic consideration to the 
appellant's claim, the August 1992 letter submitted by the 
appellant indicating an award of benefits pursuant to the 
Agent Orange Veteran Payment Program Fund does not 
automatically result in an award of service connection for 
the cause of the veteran's death.  See Brock v. Brown, 10 
Vet. App. 155, 161 (1997).  Eligibility for Dependency and 
Indemnity Compensation is based on meeting the requirements 
set forth in Chapter 13 of Title 38, United States Code and 
the preponderance of the evidence is against her claim of 
entitlement on this basis.  


ORDER

Service connection for the cause of the veteran's death due 
to Agent Orange exposure in-service is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals


 

